DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendment filed 08/11/2022 has been entered. Claims 1, 3, and 5 have been amended. Claims 4 and 6-7 have been cancelled, and claims 8-11 are new. Accordingly, claims 1-3, 5, and 8-11 are pending and are under examination.
	The amendment obviates the previous Claim Objections which are hereby withdrawn.
	The amendment obviates the previous § 102 rejection which is hereby withdrawn. However, the claims stand rejected under § 103.
Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.
With regard to the applicant’s arguments characterized by “it is not supposed in Ulicny to reduce a content of the another carrier medium to less than 20 weight %, specifically to the now claimed range of 0.5 to 10 weight%” (see page 5 of arguments), based on the new 103 rejection, as necessitated by the amendment, Ulicny teaches that the carrier medium may be present in the MR composition in an amount of from about 20 to about 80 parts by volume based on 100 parts by volume of the MR composition [0018]. In the case in which a combination of polyalphaolefin is used with another carrier medium, the polyalphaolefin is interpreted as the claimed “(C) viscosity modifier” as discussed above, while the additional carrier medium (e.g. mineral oil; see above or [0018] for full list) of Ulicny is interpreted to meet the claimed “(B) dispersion medium”. Thus, for a lower bound of 20 parts by mass (20%), if the polyalphaolefin and mineral oil were used in an equal parts 50/50 ratio (for example), the mineral oil would be present in an amount of about 10%, while the polyalphaolefin (i.e. the “(C) viscosity modifier”) would also be present in an amount of about 10%, which overlaps with the claimed upper bound of 10%. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05).
With regard to the applicant’s argument of “it is not supposed in Ulicny to reduce a content of the hollow particles of the nonmagnetic material to less than 1 weight%, specifically to the now claimed range of 0.2 to 0.8 weight%” (see page 5 of arguments), Ulicny teaches that the nonmagnetic material (i.e. “hollow”, as discussed above) is present in the particle component in an amount of from about 5 to about 95 parts by volume based on 100 parts by volume of the particle component [0031]; Ulicny further teaches that particle component is present in the magnetorheological composition in an amount of from about 20 to about 80 parts by volume based on 100 parts by volume of the magnetorheological composition [0032]. Therefore, the nonmagnetic material would be present in an amount of about 1-76 volume % of the MR fluid. In the interest of calculation simplicity, 1-76 vol% will be assumed to be approximately 1-76 weight %; as such, 1-76% is close, but not overlapping with the claimed range of 0.2-0.8 weight %. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.).  Furthermore, if 1-76 volume % overlaps with the claimed 0.2-0.8 weight %, then it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ulicny et al. (US 20100224820 A1; of record).
Regarding claim 1, Ulicny teaches a magnetorheological (hereinafter “MR”) fluid containing a particle component, wherein the particle component includes a magnetic material and a nonmagnetic material (Abstract). 
The magnetic material includes magnetic particles [0022]-[0023]. The magnetic component may include a first component and a second component [0024]. 
The first component can have a particle size of from about 6-15 µm; the “first component” of the magnetic component meets “(A) magnetic particles” of claim 1. 
The second component may include a plurality of particles having an average particle size of about 2 µm [0024]. 
The nonmagnetic material may include hollow particles [0029], meeting “(D) hollow particles” of claim 1.
The MR fluid further contains a carrier medium [0019], which meets the “(B) dispersion medium”. The carrier medium may be selected from the group of water, mineral oils, synthetic oils, hydrocarbons, silicone oils, elastomers, fats, gels, greases, esters, polyethers, fluorinated polyethers, polyglycols, fluorinated hydrocarbons, halogenated hydrocarbons, fluorinated silicones, organically modified silicones, and copolymers and/or combinations thereof [0018]. 
As discussed in the above paragraph, Ulicny additionally teaches that the carrier medium may be selected from the group above and/or combinations thereof [0018]; thus, in the case in which a combination of polyalphaolefin is used (see [0007], [0008], [0019]) with another carrier medium, the polyalphaolefin is interpreted as the claimed “(C) viscosity modifier”, while the other carrier medium (such as one or more of water, mineral oils, synthetic oils, hydrocarbons, silicone oils, elastomers, fats, gels, greases, esters, polyethers, fluorinated polyethers, polyglycols, fluorinated hydrocarbons, halogenated hydrocarbons, fluorinated silicones, organically modified silicones, and copolymers) of Ulicny is interpreted as the claimed “(B) dispersion medium”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to use a polyalphaolefin in combination with another carrier medium [0018], with a reasonable expectation of successfully making a combined carrier medium with desired on-state yield stress at magnetic saturation [0009].
With regard to the claimed “and a content ratio of the viscosity modifier with respect to a total amount of the magnetorheological fluid composition is in a range of 0.5 to 10 weight %”, Ulicny teaches that the carrier medium may be present in the MR composition in an amount of from about 20 to about 80 parts by volume based on 100 parts by volume of the MR composition [0018]. As discussed above, in the case in which a combination of polyalphaolefin is used with another carrier medium, the polyalphaolefin is interpreted as the claimed “(C) viscosity modifier” as discussed above, while the additional carrier medium (e.g. mineral oil; see above or [0018] for full list) of Ulicny is interpreted to meet the claimed “(B) dispersion medium”. Thus, for a lower bound of 20 parts by mass (20%), if the polyalphaolefin (i.e. “(C)”) and mineral oil (i.e. “(B)”) were used in an equal parts 50/50 ratio, the mineral oil would be present in an amount of about 10%, while the polyalphaolefin (i.e. “(C)”) would also be present in an amount of about 10%, which overlaps with the claimed upper bound of 10%. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05).
With regard to the claimed “wherein a content ratio of the hollow particles with respect to a total amount of the magnetorheological fluid composition is in a range of 0.2 to 0.8 weight%”, Ulicny teaches that the nonmagnetic material (i.e. “hollow”, as discussed above) is present in the particle component in an amount of from about 5 to about 95 parts by volume based on 100 parts by volume of the particle component [0031]; Ulicny further teaches that particle component is present in the magnetorheological composition in an amount of from about 20 to about 80 parts by volume based on 100 parts by volume of the magnetorheological composition [0032]. Therefore, the nonmagnetic material would be present in an amount of about 1-76 volume % of the MR fluid. In the interest of calculation simplicity, 1-76 vol% will be assumed to be approximately 1-76 weight %; as such, 1-76% is close, but not overlapping with the claimed range of 0.2-0.8 weight %. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.).  Furthermore, if 1-76 volume % does overlap with the claimed 0.2-0.8 weight %, then it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). 
Regarding claim 2, Ulicny teaches the MR fluid as applied to claim 1 above, and further teaches that the hollow non-magnetic material “may have an average particle size of from about 0.001 to about 100 ®m [sic]” [0029]. Although this specific sentence in [0029] erroneously uses the term “®m”, it is understood from the context of the paragraph that the term unit is supposed to read the measurement unit “µm”, in view of every other citation of a particle size measurement being expressed as “µm” in the paragraph. Therefore, in view of 0.001 µm being 1 nm, the range of 1 nm to 100 µm overlaps with the claimed “average primary particle diameter of the hollow particles is in a range of 5 nm to 500 nm” limitation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
Regarding claims 3 and 5, Ulicny teaches the MR fluid as applied to claims 2 and 1 above, respectively, and further teaches that the hollow nonmagnetic particles [0029] may be made from sand [0028] (synonymous with “silica”) and that specific embodiments for the nonmagnetic particles include fine ground silica [0030] and hollow non-porous borosilicate (borosilicate is silica + boron compounds, which meets the BRI of “silica”) microspheres, all of which meet the claimed “silica”. Thus, with regard to the “sand” and “fine ground silica”, although Ulicny is silent regarding specific embodiments which employ specifically hollow sand or hollow fine ground silica, Ulicny nonetheless appreciates the use of hollow non-magnetic particles [0029], [0030]; thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to use hollow sand or silica with a reasonable expectation of successfully achieving hollow non-magnetic particles. 
Nonetheless, as discussed above, Ulicny additionally teaches using hollow borosilicate glass microspheres, which meets the BRI of the claimed “silica” in view of borosilicate being a species of silica (borosilicate = silica + boron compound(s)), which additionally meets the hollow particle of claims 3 and 5.
Therefore, with regard to claim 3 which depends from claim 2, which specifies the hollow particles’ diameter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to use sand or silica or borosilicate with a diameter of 0.001-100 µm with a reasonable expectation of successfully achieving hollow non-magnetic sand or silica or borosilicate particles with the desired particle diameter, which meets claim 3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
Regarding claim 8, Ulicny teaches the MR fluid as applied to claim 1 above, and teaches that the nonmagnetic material (i.e. “hollow”, as discussed above) is present in the particle component in an amount of from about 5 to about 95 parts by volume based on 100 parts by volume of the particle component [0031], which means that the magnetic material is present in an amount of 95% to 5%; Ulicny further teaches that particle component is present in the magnetorheological composition in an amount of from about 20 to about 80 parts by volume based on 100 parts by volume of the magnetorheological composition [0032]. Therefore, the magnetic material would be present in an amount of about 1-76 volume % of the MR fluid. In the interest of calculation simplicity, 1-76 vol% will be assumed to be approximately 1-76 weight %; as such, 1-76% overlaps with the claimed range of 30-90 weight %.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). Furthermore, if 1-76 volume % does not overlap with the claimed 30-90 weight %, then it nonetheless has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.).
Regarding claim 9, Ulicny teaches the MR fluid as applied to claim 1 above. With regard to the claimed “a content ratio of the dispersion medium with respect to a total amount of the magnetorheological fluid is in a range of 5 to 30 weight %”, as discussed in the rejection of claim 1 above, Ulicny teaches that the carrier medium may be present in the MR composition in an amount of from about 20 to about 80 parts by volume based on 100 parts by volume of the MR composition [0018]. In the case in which a combination of polyalphaolefin is used with another carrier medium, the polyalphaolefin is interpreted as the claimed “(C) viscosity modifier” as discussed above, while the additional carrier medium (e.g. mineral oil; see above or [0018] for full list) of Ulicny is interpreted to meet the claimed “(B) dispersion medium”. Thus, for a lower bound of 20 parts by mass (20%) (as claimed in claim 1), if the polyalphaolefin and mineral oil were used in an equal parts 50/50 ratio, the mineral oil (the “(B) dispersion medium”) would be present in an amount of about 10% which overlaps with the claimed range of 5-30 weight %. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05).
Regarding claims 10-11, Ulicny teaches the MR fluid as applied to claim 1 above, and Ulicny further teaches that the nonmagnetic particles may be hollow, and that the nonmagnetic particles may be coated with a metal [0029]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat hollow nonmagnetic particles with a magnetic metal, with a reasonable expectation of successfully improving the properties of the MR fluid. Furthermore, when the nonmagnetic hollow particles and the magnetic fluid are placed together in the carrier fluid/dispersion medium/viscosity modifier (see rejection of claim 1 above for interpretation of these limitations), at least some of the nonmagnetic particles and the magnetic particles will inevitably be integrated with one another as they are present together in the same liquid, which meets claims 10-11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735